Citation Nr: 0926604	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-14 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for cold injuries to 
both hands. 

2. Entitlement to service connection for cold injuries to 
both hands. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1963 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In its September 2003 decision, the RO reopened the 
Veteran's claim of entitlement to service connection for 
residuals of frostbite of both hands and continued to deny 
the claim on the merits. Notwithstanding the RO's apparent 
decision to reopen the claim, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page. 

The Board notes that the Veteran submitted a May 2009 letter 
following the April 2009 Supplemental Statement of the Case. 
The Veteran, through his representative in the June 2009 Post 
Remand Brief, waived the right to have the agency of original 
jurisdiction review this newly submitted evidence.

The issue was also the subject of a July 2008 Board remand 
for additional notice. The required notification action was 
satisfied by a December 2008 letter to the Veteran. 

The issue of service connection for cold injuries to both 
hands is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. By rating decision in April 1985, the RO denied the 
Veteran's service connection claim for cold injuries to both 
hands; a timely notice of disagreement was not received to 
initiate an appeal from this determination.

2. Evidence received since the April 1985 rating decision 
raises a reasonable possibility of substantiating the claim, 
and by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1. The April 1985 RO decision is final. 38 U.S.C.A. § 7105(c) 
(West 2002).

2. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for cold 
injuries to both hands. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran seeks to reopen his service connection claim for 
cold injury residuals of both hands. Because the Board must 
presume any statements submitted are credible for the limited 
purpose of determining whether new and material evidence has 
been received, the petition to reopen will be granted. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1985 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for frostbite of 
the hands and feet. The RO sent notice of the decision to the 
Veteran at his last address of record. A notice of 
disagreement was not received to initiate an appeal from this 
determination. Therefore, the April 1985 rating decision 
became final. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

In August 2002, the Veteran filed a petition to reopen his 
claim of entitlement to service connection for a "Bilateral 
Hand Condition."

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus, supra.  

In April 1985, the RO denied the Veteran's claim of 
entitlement to service connection for frostbite of the hands 
because of lack of evidence of an in-service event, injury or 
disease regarding the Veteran's hands.

Since the April 1985 RO decision, the pertinent new items of 
evidence include February 2006 and May 2009 letters by the 
Veteran and the June 2003 QTC/VA examination report. In 
letters dated February 2006 and May 2009, the Veteran stated 
that a healthcare provider at the QTC Medical Center in 
Norfolk, Virginia informed him that he had a cold injury to 
his hands, instead of a frostbite injury. The Veteran 
described the injury as "severe cold injuries to my left and 
right hands" rather than injury residuals of frostbite. He 
noted that he served for nearly twenty years in cold 
climates, including Korea and Germany. 

The June 2003 QTC/VA examination report showed that the 
examiner diagnosed bilateral cold-induced hand arthralgias 
based upon the Veteran's reported history.  The opinion is 
competent medical evidence of the existence of a disorder, 
that was rendered  based upon the Veteran's competent lay 
evidence of an in-service event - exposure to cold weather in 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

For the limited purpose of determining whether the reopening 
should be granted, the Board will presume all newly submitted 
evidence is credible. Justus, supra. By presuming the 
credibility of the new evidence, it raises a reasonable 
possibility of substantiating the claim by showing that the 
Veteran's bilateral hand disability was incurred during 
service. The petition to reopen is granted. 

With respect to this issue, the Board has considered whether 
further development and notice under the Veterans Claims 
Assistance Act of 2000 or other law should be undertaken.  
However, given the result favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  


ORDER

The petition to reopen a claim of service connection for new 
and material evidence is granted.


REMAND

The Board finds that further development is necessary before 
adjudicating the claim of service connection for a bilateral 
hand disability on the merits. The physician conducting the 
June 2003 QTC/VA examination diagnosed "bilateral cold-
induced hand arthralgias" based upon the Veteran's reported 
history and symptoms. 

However, the basis of the opinion is unclear.  There is no 
other evidence of clinical treatment for a hand disability. 
In particular, the Board notes that the QTC examination 
report indicates that no medical records were reviewed in 
conjunction with the examination.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The RO/AMC must contact the physician performing the June 
2003 QTC/VA examination for an opinion as to whether a 
disability in either hand due to cold exposure was present in 
June 2003 or whether the Veteran at anytime had had a hand 
disability as a result of cold exposure. See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

The claims file must be made available for review, and the 
physician must acknowledge receipt and review of the claims 
file in any report generated. 
   
If the physician is unavailable, the RO/AMC will schedule the 
Veteran for an examination. The claims file must be made 
available for review, and the healthcare provider must 
acknowledge receipt and review on any report generated. 
The examiner will clinically examine the Veteran and 
determine whether he has a disability of either hand, 
presently or in the past. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a bilateral 
hand disorder that is not evidenced by 
the current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran's claims folder and 
a copy of this remand should be forwarded 
to the physician conducting the June 2003 
QTC/VA examination. The following 
considerations will govern this inquiry:

a. The examiner must review the 
Veteran's claims folder and a copy 
of this remand, and acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. After review of the claims file, 
the physician must opine whether the 
Veteran had a disability in either 
hand in June 2003 as a result of 
cold exposure, and must state the 
factual basis or bases for such an 
opinion. 

c. All medical determinations must 
be expressed in terms of scientific 
certainty and be supported by a 
scientific rationale. If an opinion 
cannot be made without resort to 
speculation, the physician must so 
state.  

3. If the physician conducting the June 
2003 QTC/VA examination is unavailable, 
the RO/AMC will schedule the Veteran for 
a VA examination for his hands. The 
following considerations will govern this 
inquiry:

a. The examiner must review the 
Veteran's claims folder and a copy 
of this remand, and acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. The examiner must clinically 
examine the Veteran's hands and 
determine if he has a present 
disability in either hand. For any 
and each disability found, the 
examiner must comment as to whether 
it is a result of reported cold 
exposure during active service. 

c. The examiner must also determine 
whether the Veteran has had at 
anytime in the past a hand 
disability resulting from cold 
exposure, which subsequently 
resolved. 

d. All medical determinations must 
be expressed in terms of scientific 
certainty and be supported by a 
scientific rationale. If an opinion 
cannot be made without resort to 
speculation, the physician must so 
state.  

4. After undertaking any additional 
development which it deems to be 
necessary, the RO/AMC should then 
readjudicate the Veteran's claim. The 
RO/AMC's attention is called to the 
holdings in McClain v. Nicholson, 21 Vet. 
App. 319 (2007) ((The requirement of a 
"current disability" is "satisfied 
when a claimant has a disability at the 
time a claim for VA disability 
compensation is filed or during the 
pendency of that claim" and "a claimant 
may be granted service connection even 
though the disability resolves prior to 
(VA's) adjudication of the claim.")) and 
Ferenc v. Nicholson, 20 Vet. App. 58 
(2006) (Discussing the distinction in the 
terms "compensation," "rating," and 
"service connection" as although 
related, each having a distinct meaning 
as specified by Congress). 

If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


